Order entered February 26, 2014




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-13-01017-CV

  IN THE MATTER OF CYNTHIA HOUSTON & CHARLES ANTHONY ALLEN SR.,

                     On Appeal from the 292nd Judicial District Court
                                  Dallas County, Texas
                          Trial Court Cause No. CV99-01573-V

                                           ORDER
       We GRANT appellant’s February 24, 2014 motion for an extension of time to file a

motion for rehearing. Appellant shall file his motion for rehearing on or before March 11, 2014.


                                                     /s/   DAVID LEWIS
                                                           JUSTICE